DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objections to claims 7 and 8 are withdrawn in view of the amendment filed 30 June 2021.

Claim Rejections - 35 USC § 112
The rejection under 35 U.S.C. 112(b) is withdrawn in view of the current amendment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7-9, 12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yard et al. (US 4,003,253).
Regarding claim 1, Yard et al., herein Yard, discloses a flow meter (fig. 1) for measuring a flow velocity of a fluid, comprising: a measurement tube (10) that is axially bounded by at least one flange end (10A) and that forms a measurement space that can be flowed through by the fluid (fluid flows through a space formed by tube 10; fig. 1); an insertion element (20) received in the measurement tube (10), the insertion element (20) including a base portion (22), the base portion (22) being arranged in the flange end (10A) of the measurement tube (flange 22 of adapter 20 lies against flange 10A; c. 4, ll. 24-27), the insertion element (20) further having brackets (21A, 21B) that adjoin the base portion (22) and that project into the measurement space of the measurement tube (adapter 20 has rods 21A and 21B that adjoin flange 22 and project into the space of tube 10; figs. 1 and 2), a baffle (16) formed between the brackets (block 16 is formed between rods 21A and 21B; fig. 1), the baffle (16) being disposed in the measurement space in a position between the brackets (block 16 is disposed in the measurement space in a position between rods 21A and 21B; fig. 1), the baffle (16) generating interference in the flow (c. 3, ll. 14-16); a detector (strain gauge) for detecting the interference in the flow being arranged downstream of the baffle (strain gauges extend between block 16 and rear section 17 and detect interference in the flow; c. 3, ll. 28-34 and 57-61).
Regarding claims 7-9, Yard discloses wherein an inner wall of the measurement tube (10) is continuously closed (an inner wall of tube 10 is continuously closed in at least a central portion; fig. 1); the detector (strain gauge) is integrated in the inner wall of the measurement tube (as obstacle assembly 11 is 
Regarding claims 12 and 15, Yard discloses the insertion element (20) is an injection molding component composed of a plastic or a die cast component composed of a metallic material (rods 21A and 21B are formed of plastic or metal; c. 4, ll. 34-37); wherein the measurement tube (10) has an internal wall in contact with the fluid (an internal wall portion of tube 10 between rods 21A and 21B are in contact with fluid in the measurement space; figs. 1 and 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yard et al. (US 4,003,253) in view of Bell (US 7,357,040 B2).
Regarding claim 2, Yard discloses the invention as set forth above.
Yard is silent on the insertion element having a molding that engages with a cutout of the measurement tube.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Yard with the annular groove engagement of Bell to provide an additional means of securing and positioning an insertion element inside a measurement tube.

Claims 4-6, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yard et al. (US 4,003,253) in view of Iijima (US 7,895,902 B2).
Regarding claims 4 and 5, Yard discloses the invention as set forth above.
Yard is silent on the inner wall of the measurement tube having grooves. 
Iijima teaches an inner wall of a measurement tube (1; fig. 3) has two oppositely disposed longitudinal grooves (3) in which portions (10c) of an insertion element (10) lie when the insertion element (10) is introduced into the measurement tube (grooves 3 are longitudinal grooves that are disposed opposite of a central portion of tube 1 and ribs 10c of lining 10 lie in grooves 3 when lining 10 is introduced into tube 1; fig. 3); wherein the longitudinal grooves (3) are formed as complementary to a cross-section of the portions (10c) of the insertion element (10) so that the inner wall is formed without interruption with the portions in the longitudinal grooves (grooves 3 are formed as complementary to a cross-section of ribs 10c of lining 10 so that an inner wall is formed without interruption with ribs 10c in grooves 3; fig. 3).

Regarding claims 6, 10, and 11, Yard discloses the invention as set forth above.
Yard is silent on the insertion element having a molding that engages with a cutout of the measurement tube.
Iijima teaches an insertion element (10; fig. 2) received in a measurement tube (1), a base portion (10b) of the insertion element (10) is formed with at least one molding (projection portion of lining 10 in anchor groove 21; fig. 13); a flange end (2) of the measurement tube (1) is formed with a cutout (21) complementary to the molding so that the insertion element (10) is rotationally oriented about a longitudinal axis of the measurement tube (1) when the molding engages into the cutout (flange 2 of measurement pipe 1 is formed with anchor groove 21 which is complementary to a projection portion of lining 10 so that lining 10 is rotationally oriented); herein the base portion (10b) of the insertion element (10) includes at least one radially inwardly protruding projection (projection portion of lining 10 in anchor groove 21 protrudes radially inwardly); wherein the at least one radially inwardly protruding projection (in anchor groove 21) comprises two projections arranged at diametrically opposed positions of the base portion (See grooves 12 arranged around flange 2; fig. 9). 
.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yard et al. (US 4,003,253) in view of Nakano et al. (JP 2011-043366 A).
Regarding claims 13 and 14, Yard discloses the invention as set forth above.
Yard is silent on a detector having a piezo element.
Nakano et al., herein Nakano, teaches a flow meter with a detector (3, 4), wherein the detector (3, 4) comprises at least one piezo element (9; Abstract, Solution) arranged at an outer side of a measurement tube (2); wherein the at least one piezo element (9) comprises two piezo elements (ultrasonic vibrators 3 and 4 each have a piezoelectric body 9) arranged at oppositely disposed sides at a periphery of the measurement tube (ultrasonic vibrators 3 and 4 are arranged at opposite sides of measuring part 2). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Yard with the ultrasonic sensors of Nakano to provide a flow meter with stable measurement regardless of fluid pressure fluctuations (Nakano, Abstract, Problem to be Solved.)



Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose or suggest “wherein the base portion, the brackets, and the baffle are formed together as a single-part component” in combination with the remaining claim elements as recited in claim 3.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ERIKA J VILLALUNA/Primary Examiner, Art Unit 2852